Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made to the Applicant’s amendment to claim 1-2, 4-5, 7-8, 11, 14, 16, and 18 to obviate the previous 35 U.S.C. 112(b) rejection to claim 4-5, 11-12, 14, 16, and 18-20. The previous 35 U.S.C. 112(b) rejection to claim 4-5, 11-12, 14, 16, and 18-20 is hereby withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 7, and 18, the combination of limitations involving, computing similarity matrix based on time series of channel information (TSCI) of a multipath channel, generating a spectrum based on the similarity matrix, and determining rates of one or more periodic fluctuations based on one or more detected extrema of the spectrum, among other claim limitations, are non-obvious over the prior art. 
The closest prior art, Adib et al. (US 20170042432 A1) disclose conventional systems, either singularly or in combination, fail to anticipate or render the above features obvious, and therefore the claims are allowable over the prior art.


CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/S..C./Examiner, Art Unit 2416                                                                                                                                                                                                        
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416